Citation Nr: 1745754	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension benefits for the periods from 2006 through 2008 and 2010 through 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The administrative decision terminated the Veteran's pension, effective February 1, 2006, because the Veteran's annual income exceeded the maximum allowable income limit for a Veteran and spouse with aid and attendance for 2006.  

The Board remanded the issue in January 2014.  A March 2017 supplemental statement of the case (SSOC) denied entitlement to nonservice-connected disability pension benefits for the periods of 2006 through 2008 and 2010 through 2014.  The SSOC noted that the Veteran was eligible for nonservice-connected disability pension for 2009.  

The RO in Waco, Texas, has jurisdiction of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's remand noted that absent from the record, but referenced in a May 2010 statement of the case (SOC), was an Internal Revenue Service Tax Return Transcript, which might or might not be a part of protected income verification match data.  The Board requested that the AOJ determine in writing whether the Internal Revenue Service Income Tax Transcript was available or a part of the income verification match data and, if not among the protected data, obtain it and make a part of the record.  A review of the record before the Board indicates that the requested written determination was not made, and the document was not obtained.  

The Board further requested that the Veteran be notified what portion of any necessary evidence VA would secure, and what portion he himself must submit and that VA would assist him in obtaining pertinent records or other evidence provided that he furnished sufficient identifying information and authorization. 

However, a November 2015 development letter to the Veteran failed to provide the Veteran the requested notification.  

In light of the foregoing, the development requested by the Board's remand was not fully completed and the claim must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Determine in writing whether the Internal Revenue Service Income Tax Transcript referenced in the May 2010 SOC is available or a part of the income verification match data and, if not among the protected data, obtain it and make it a part of the record.

2.  Provide the Veteran appropriate notice, to include notifying him of what evidence he himself must submit and what VA will assist him in obtaining, provided that he furnishes sufficient identifying information and authorization.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

